The State of /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2015

                                       No. 04-15-00408-CR

                                  Armando Garcia VILLEGAS,
                                          Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 365296
                          Honorable Jason Garrahan, Judge Presiding


                                  ABATEMENT ORDER
        On July 17, 2015, appellant filed “Defendant’s Motion For the Record in Forma
Pauperis” in the trial court. Appellant, who is represented by retained counsel on a “pro bono”
basis, asserts that he is indigent and requests that the trial court direct the court reporter to
prepare the reporter’s record at no cost. Pursuant to Rule 20, this appeal must be abated and
remanded to the trial court for a hearing to determine whether appellant is indigent and is entitled
to receive a free reporter’s record on appeal. See TEX. R. APP. P. 20.2.

        We ABATE this appeal and remand it to the trial court. The trial court is ORDERED to
conduct a hearing to determine whether appellant is entitled to a free reporter’s record on appeal
under TEX. R. APP. P. 20.2. The trial court is further ORDERED to file a supplemental clerk’s
record in this court, no later than twenty days after the date of this order, which shall include a
written order ruling on appellant’s request for a free reporter’s record. All appellate filing dates
are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court